DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
As of the Office Action dated January 14, 2021 claims 1-3, 6-15 and 18-28 were pending and claims 1-3, 6-15 and 18-28 stood rejected.  Claims 1, 3, 6-9, 12-13, 15, 18-20 and 24-28 have been amended.  Claims 10 and 21-22 have been cancelled.  Claims 1-3, 6-9, 11-15, 18-20 and 23-28 are therefore currently pending and are presented for examination on the merits.
Response to Arguments
Applicant’s argument with regard to the 35 U.S.C. § 101 rejection of claims 1-3, 6-15 and 18-28 has been fully considered but is not persuasive.  Pages 14-16 do not actually provide any argument but merely describe the Alice decision and the Enfish decision.  Pages 16 through 27 also provide background information regarding the 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter referred to as 2019 PEG) and 101 related sections of the MPEP however this section of remarks also does not tie any of the cited material to the claims.  In reviewing the written description paragraphs 0017 through 0021 appear to provide the best description of the problem and solution regarding the claimed invention:
[0017] Under regulations promulgated by the Securities and Exchange Commission (SEC), certain individuals may qualify to purchase tokens. In examples, this could apply to an asset that is regulated under SEC Regulation D, Regulation S, and/or Regulation A. Under these Regulations, certain individuals can qualify to transact at different times if they qualify under various exemptions to the regulations. Under U.S. federal securities laws, a company that offers or sells its securities must register the securities with the SEC or find an exemption from the registration requirements. For some exemptions, such asAttorney Docket No. 270.023US01 3 Rule 506 of Regulation D, a company may sell securities to an individual referred to as an accredited investor, which is defined in Rule 501 of Regulation D. There are also other exceptions under other parts of Regulation D, Regulation S, Regulation A, etc. As used herein, Regulation A refers to any of Rules 251-263 of Regulation A (as found in 17 C.F.R. §230.251-230.263); Regulation D refers to any of Rules 501-506 of Regulation D (as found in 17 C.F.R. §230.501-230.506); and Regulation S refers to any of Rules 901- 905 of Regulation S (as found in 17 C.F.R. §230.901-230.905).
[0018] Recently, the SEC has determined that cryptographic tokens may be considered securities based on individual circumstances. Many initial coin offerings (ICOs) are restricted to users that are outside the United States and other territories with strict securities regulation in order to avoid application of securities laws. However, this restriction limits the pool of investors and/or users that may purchase tokens.
[0019] In the examples described herein, a smart contract for a security token can reference (or include) at least one compliance rule to self-enforce compliance with applicable securities regulations. In examples, the at least one compliance rule includes commands to check for compliance with SEC Regulation D, Regulation S, or Regulation A. In some examples, at least one compliance rule verifies that specific users meet the requirements for purchase of a regulated token. In examples, at least one compliance rule determines whether the buyer qualifies as an accredited investors under Rule 501 of Regulation D.
[0020] One potential problem for security token transactions is the transfer of a security token to and/or from an investor that does not qualify under an exemption to the SEC regulations. Violations of SEC regulations can result in steep fines and/or criminal penalties. It is desirable to prevent security token transactions not complying with SEC regulations from being executed. Aside from possible fines and/or criminal penalties, an inadvertent violator of the SEC regulations may not be able to subsequently sell their security token(s) following a non-compliant purchase.
[0021] The examples described herein implement a self-enforcing security token. Specifically, the security token may include at least one compliance rule (or a pointer to compliance rule(s)) that reference a global registry of investors. The registry may include attributes of the investors so that the at least one compliance rule can determine whether a security token transaction complies, if necessary, with SEC regulations. 

Clearly the invention is one of a financial nature as it involves financial securities and the management of rules regarding those securities by the U.S. Government regarding the sale of those securities.  While the claims do not use the term “security” the claims instead use the term “security token” which is defined in paragraph 0025 as:
[0025] A security token 102 is a cryptographic token that represents a security. A security may be any fungible, negotiable financial instrument that holds some type of monetary value. A security may represent an ownership position, a creditor relationship, or rights to ownership as represented by an option. Examples of securities include, without limitation, a piece of real property, at least one commodity, a piece of personal property, at least one bond, at least one derivative, at least one future, at least one fund, at least one currency fund, at least one exchange traded fund, at least one mutual fund, at least one index fund, at least one bond fund, at least one commodity fund, and/or at least one real estate fund. In examples, each security token 102 may represent a single share of a company. The security token 102 may be implemented as a smart contract on (e.g., stored on) a distributed ledger 122 (e.g., a blockchain).
The security token is therefore simply a representation of an underlying security asset and the particular implementation allows for transfer through use of the blockchain and a smart contract.  However as the written disclosure explains at paragraphs 0020 and 0021 some investors do not qualify under SEC regulations for ownership of certain types of securities and could face steep fines and/or criminal penalties along with the possibility that an inadvertent violator may not be able to sell their security token(s) following a non-compliant purchase.  Therefore it is clear that the inventor viewed the a piece of real property, at least one commodity, a piece of personal property, at least one bond, at least one derivative, at least one future, at least one fund, at least one currency fund, at least one exchange traded fund, at least one mutual fund, at least one index fund, at least one bond fund, at least one commodity fund, and/or at least one real estate fund” all which predate the invention of a computer.  The enforcement of government regulations can also be viewed as a form of managing interactions between people under the groupings involving methods of organizing human activity as it involves the use and following of rules and these rules also have been in place prior to the invention of the computer and are tied to the Securities Act of 1933 along with the Securities Act of 1934 which resulted in the creation of the Securities and Exchange Commission.  The smart contract as recited is providing enforcement of both the commercial interaction involving the buying and selling of the underlying security along with ensuring that the rules per se is not a “fundamental economic practice or legal interaction” (remarks at page 28) the security token is clearly being traded as if it represented the underlying security (0017-0018, 0025) and it is also clear that the SEC treats the security token as if it were the underlying security (0017, 0020) and the claim clearly involves both a request to transfer the security token and the actual transfer of the security token if the SEC rules regarding the transfer are deemed as being in compliance regarding SEC Regulations A, D and S along with the satisfactory performing of anti-money laundering and know-your-customer (AML/KYC) checks.  Clearly the security token which paragraph 0025 describes as a “cryptographic token that represents a security” is simply a piece of data however the actual claim involves the use of that data in both a transfer of value and the enforcing of the rules regarding such a transfer.  Therefore Applicant’s argument regarding whether the claim is ineligible under Prong One of Step 2A is unpersuasive.
Applicant then argues on pages 29 through 34 that the claims contain a practical application under Prong Two of Step 2A.  Applicant cites paragraph 0021 of the written disclosure which describes that the security token is a cryptographic token that represents a security.  Applicant also cites paragraph 0054 of the written disclosure regarding the storing of the compliance rules outside of the security token.  Other paragraphs (0042-0046), (0272) (sic), Figure 1 and (0048-0049) are cited although it is not immediately clear how these paragraphs apply to the argument regarding Prong 
Applicant’s remarks continue on pages 31 through 34 in which the Applicant attempts to establish a nexus between the claimed invention and claim 1 from Example 40 of the 2019 PEG.  This argument must be viewed as being unpersuasive as Applicant’s written disclosure describes no technological problem that is either present or a solution to a technological problem that is readily apparent from reading the written disclosure.  Therefore MPEP § 2106.04(d)(1) is not applicable in the instant application because the written disclosure does not present the claimed invention in a light that either teaches or suggests that the inventor was concerned about any technological problem requiring a solution and a person skilled in the art upon reading the written disclosure would clearly understand that the claimed invention was directed towards the solving of a business problem, not a technological problem and MPEP § 2106.05(a) requires that “…The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology”.  In the instant application there is no technological problem described in the specification that would be readily apparent to one of ordinary skill in the art.  Instead the Applicant is relying on argument to fill in an omission in the written disclosure regarding the solving of any technological problem or even any statement that a technological problem is present.  
Applicant then argues on pages 34 through 37 that an ordered combination of elements is present that would amount to significantly more than the abstract idea.  However the argument does not clearly identify additional elements that were supposedly not considered in Examiner’s analysis.  Instead the argument identifies the abstract idea itself regarding the use of rules within an automated setting along with identification of the use of a distributed ledger and smart contract as being the elements that allegedly form the ordered combination.  However MPEP § 2106.05(a) states that “…It is important to note, the judicial exception alone cannot provide the improvement”.  Furthermore whether or not the mere automation of articulating and enforcing compliance rules cannot be viewed as an additional element as these operations can be performed mentally (indeed any rule made by the Securities and Exchange Commission that would be articulated by the security token must have gone through a proposal and review process performed by the SEC as required by statute).  The enforcing of the rules per the teachings of the written disclosure is acknowledged at paragraph 0020 as being performed by the SEC (an organization of human beings) as the disclosure teaches that “…Violations of SEC regulations can result in steep fines and/or criminal 
Applicant’s argument with regard to the 35 U.S.C. § 112 (b) rejection of claims 1-3, 6-15 and 18-28 has been fully considered and is persuasive.  Accordingly the rejection is being withdrawn.
Applicant’s argument with regard to the 35 U.S.C. § 112 (d) rejection of claim 21 has been fully considered and is persuasive.  Accordingly the rejection is being withdrawn.
Applicant’s argument with regard to the 35 U.S.C. § 102 (a)(2) rejection of claims 1-2, 6-8 and 11-12 as being anticipated by Gordon, III et al. (U.S. Patent Publication 2019/0251629, hereinafter referred to as Gordon) has been fully considered and is 
Applicant’s argument with regard to the 35 U.S.C. § 103 rejection of claims 3 and 25-27 as being unpatentable over Gordon in view of Zhou et al. (U.S. Patent Publication 2020/0320222, hereinafter referred to as Zhou) has been fully considered and is persuasive.  Therefore this rejection is being withdrawn.
Applicant’s argument with regard to the 35 U.S.C. § 103 rejection of claim 9 as being unpatentable over Gordon in view of Pennington et al. (U.S. Patent Publication 2019/0377724, hereinafter referred to as Pennington) has been fully considered and is persuasive.  Therefore this rejection is being withdrawn.
Applicant’s argument with regard to the 35 U.S.C. § 103 rejection of claims 13-14 and 18-24 as being unpatentable over Gordon in view of Pennington has been fully considered and is persuasive.  Therefore this rejection is being withdrawn.
Applicant’s argument with regard to the 35 U.S.C. § 103 rejection of claim 15 as being unpatentable over Gordon in view of Pennington and in further view of Zhou has been fully considered and is persuasive.  Therefore this rejection is being withdrawn.
Applicant’s argument with regard to the 35 U.S.C. § 103 rejection of claim 28 as being unpatentable over Gordon in view of Zhou and in further view of Pennington has been fully considered and is persuasive.  Therefore this rejection is being withdrawn.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 6-15 and 18-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 1 recites an apparatus in the form of a network node and therefore meets Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter referred to as 2019 PEG) as an apparatus falls within one of the four categories of statutory subject matter.  Claim 1 recites as follows:
1. (Currently Amended) A network node comprising:
at least one processor;
at least one memory communicatively coupled to the at least one processor;
at least one network interface communicatively couple to the at least one processor;
wherein the network node is configured to be within a plurality of network nodes communicatively coupled in a peer-to-peer network of network nodes implementing a distributed ledger;
wherein the network node is configured to be communicatively coupled to at least one remotely located computing device through the at least one network interface;
wherein the at least one processor is configured to:
receive, from a remotely located computing device, a request to transfer a security token;
execute a plurality of compliance rules associated with the security token, wherein at least one of the plurality of compliance rules is implemented using at least one smart contract separate from an originating smart contract that implements the security token, wherein the at least one smart contract is implemented on the distributed ledger and references a global registry;
transfer the security token based on the execution of the plurality of compliance rules, wherein the global registry comprises at least one indication of:
whether offering of the security token qualifies under Securities and Exchange Commission (SEC) Regulation A;
whether at least one of the at least one investor qualifies under SEC Regulation D; and
whether the offering of the security token qualifies under SEC Regulation S;
whether anti-money laundering and know-your- customer (AML/KYC) checks have been performed for the at least one investor associated with the transfer of the security token.
(Examiner has italicized the abstract idea and emboldened the elements recited in the claim).

The analysis then proceeds to Prong Two of Step 2A where the claim is evaluated as to whether the claim recites additional elements that integrate the abstract idea into a practical application.  The claim recites a processor, a memory, a network interface and describes the network node being coupled to a peer-to-peer network of network nodes and is also coupled to a remotely located computing device.  No operations are present that do not involve the abstract idea that could be viewed as elements under Prong Two.  None of the recited elements is being improved in function and the claim only generally links the abstract idea to a particular technological environment.  Therefore under Prong Two of Step 2A the claim is deemed as being ineligible.

The analysis then proceeds to Step 2B where the claim is evaluated as to whether the claim recites additional elements that amount to significantly more than the abstract idea itself.  The claim recites a processor, a memory, a network interface and describes the network node being coupled to a peer-to-peer network of network nodes and is also coupled to a remotely located computing device.  No technological improvement is being made to any of the elements, nor is there any technological improvement resulting from an ordered combination of elements.  It is abundantly clear that the claim does not involve any ordered combination of elements as the recited network node does not utilize any special properties of a network or distributed computing in order to gain any technological improvement and merely are directed towards a centralized, "one-size-fits-all" technological implementation (BASCOM Glob. Internet Servs. v. AT&T Mobility, LLC, 119 USPQ2d 1236 (Fed. Cir. 2016)).  It is also clear that no similarity is present with regard to McRO (McRO, Inc. v. Bandai Namco Games Am. Inc., 120 USPQ2d 1091 (Fed. Cir. 2016)) as the process applied in McRO which involved the evaluation of a plurality of subsequences of phonemes in order to set McRO acknowledged that human beings could perform the operations recited in the steps it was also clear that human beings had never previously acted in such a manner, particularly as it applied to the evaluation of subsequences of phonemes in order to set the morph weights.  However in the instant claims the recited operations of transferring securities and ensuring compliance with rules are all operations that have previously been done by human beings in the same manner being claimed.  It is also clear that there is no similarity to DDR Holdings (DDR Holdings, LLC v. Hotels.com, LP, 113 USPQ2d 1097 (Fed. Cir. 2014)) as there is nothing in the claims themselves or even in the written description to explicitly state or even implicitly suggest that the claims involve anything more than generic computer operations.  It is also clear that there is no similarity to Enfish (Enfish, LLC v. Microsoft Corp., 118 USPQ2d 1684 (Fed. Cir. 2016)) because nothing within the claim or the four corners of the written description provides any teaching or suggestion of an improved computer algorithm for analyzing data such as the self-referential table of Enfish that brings about an improvement to the computer itself where Enfish taught that the claimed invention brought about “increased flexibility, faster search times, and smaller memory requirements” (Enfish at 1690).  There is also no technological improvement being made to any external technology (Diamond v. Diehr, 450 U.S. 175, 184 (1981)).    The written disclosure at paragraphs 0118-0127 describes only the use of a generic unimproved computing environment and describes the elements in a manner that indicates that the additional elements are sufficiently well-known that the specification Diehr were patent eligible because they improved an existing technological process, not because they were implemented on a computer”, Alice at 1983).  Therefore it is clear that no inventive concept is present sufficient to confer eligibility in light of the fact that the claims are clearly directed towards an abstract idea.  
Claims 13-15 and 18-24 are directed towards a method and are similar to those of claims 1-3 and 6-12.  Claims 25-28 are directed towards the system of network nodes.  While not identical in wording to those of claims 1-3 and 6-12 claims 13-15 and 18-28 recite no additional elements and therefore under Prongs One and Two of Step 2A and Step 2B are also viewed as being ineligible.  Therefore claims 1-3, 6-15 and 18-28 are held as being directed towards ineligible subject matter under 35 U.S.C. § 101
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D NIGH whose telephone number is (571)270-5486.  The examiner can normally be reached on 5 to 7:15 AM and 10:45 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571) 270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES D NIGH/Senior Examiner, Art Unit 3685